Citation Nr: 1325197	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was most recently before the Board in November 2011.  The Veteran appealed the Board's November 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated in 
January 2013, the Court vacated the Board's November 2011 denial and remanded this matter to the Board for further proceedings consistent with its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted by the January 2013 Court Memorandum Decision, the May 2011 VA medical opinion is inadequate.  First, when the Veteran was afforded a VA examination in November 2008, the VA examiner diagnosed osteoarthritis with degenerative joint disease (DJD), iliotibial band (ITB) tendonitis, bursitis, and retropatellar pain syndrome (RPPS).  When the Veteran was afforded another VA examination in May 2011, the VA examiner did not address whether the Veteran still had the aforementioned diagnoses (other than the DJD) and whether they are related to service. 

Additionally, the May 2011 VA examiner stated that he could not offer an opinion based on "currently available information . . . "  It is unclear whether the VA examiner needed additional testing or information.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current bilateral knee disability (including osteoarthritis with DJD, ITB tendonitis, bursitis and RPPS).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

All knee disorders found on examination should be clearly reported, to include specific discussion of the osteoarthritis with DJD, ITB tendonitis, bursitis and RPPS diagnosed in November 2008.  

As to each diagnosed knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such knee disability is causally related to service?  

The examiner should offer a rationale for any opinion with reference to the May 2008 and May 2011 VA examinations.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


